     Case 2:16-cv-00806-WBS-AC Document 177 Filed 06/08/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT TERRY, et al.,                             No. 2:16-cv-0806-WBS-AC
12                        Plaintiffs,
13           v.                                         ORDER
14    REGISTER TAPES UNLIMITED, INC., a
      Texas corporation, et al.,
15
                          Defendants.
16

17

18          This matter is before the court on defendant Register Tapes Unlimited (“RTUI”) motion to

19   compel responses to a third-party subpoena issued to former plaintiff Crest Corporation. ECF

20   No. 170. Plaintiff Robert Terry submitted a response, ECF No. 172, and Crest Corporation did

21   not submit any opposition. RTUI submitted a reply and supplemental statement. ECF Nos. 174,

22   175. Having reviewed the arguments, the undersigned DENIES the motion as having been

23   improperly brought in this court.

24                   I.      RELEVANT FACTUAL AND PROCEDURAL HISTORY

25          This action was removed from California State Court on the basis of diversity and federal

26   question jurisdiction on April 19, 2016. ECF No. 1. On May 16, 2017, Terry filed a Second

27   Amended Complaint (“SAC”). ECF No. 36. The SAC is the operative complaint in this matter.

28   Crest Corporation is a former co-plaintiff in this case; it was dismissed from this action no later
                                                        1
     Case 2:16-cv-00806-WBS-AC Document 177 Filed 06/08/20 Page 2 of 3

 1   than March 3, 2020. ECF No. 156 at 15, n.2. Crest Corporation is a Nevada Corporation and the
 2   subpoena seeks compliance in Las Vegas, Nevada. ECF No. 172-1 at 5.
 3          Defendant’s motion to compel compliance with a non-party subpoena was filed on May
 4   19, 2020. ECF No. 170. Accompanying the motion, defendant submitted a declaration with
 5   attached e-mails showing that on April 28, 2020, plaintiff’s counsel agreed to accept service of
 6   the subpoena on behalf of Crest Corporation, even though Crest had already been dismissed from
 7   the action. On May 6, 2020, six days before Crest’s responses were due, plaintiff’s counsel
 8   informed RTUI that they no longer represented Crest with respect to the third-party subpoena.
 9   ECF No. 170-1. RTUI declined to extend the response deadline for Crest in order to allow it to
10   find new counsel. ECF No. 172-1 at 34.
11                                              II. ANALYSIS
12          Federal Rule of Civil Procedure 45 allows a party to a lawsuit to serve a subpoena that
13   commands a non-party to “produce documents, electronically stored information, or tangible
14   things ...” Fed. R. Civ. P. 45(a)(1)(C). A court must modify or quash such a subpoena that fails
15   to allow a reasonable time to comply, requires a person to travel more than 100 miles (except for
16   trial within the state), requires disclosure of privileged or other protected materials, or subjects a
17   person to undue burden. See Fed. R. Civ. P. 45(d)(3)(A) (i-iv). The Rule itself contemplates a
18   motion to compel, stating that “[a]t any time, on notice to the commanded person, the serving
19   party may move the court for the district where compliance is required for an order compelling
20   production or inspection.” Fed. R. Civ. P. 45(d)(2)(B)(i) (emphasis added).
21          On the face of the subpoena at issue, compliance is required in Nevada; the motion to
22   compel should therefore been brought in the United States District Court for the District of
23   Nevada. Defendant argues that Crest has not previously objected to appearing in this court and
24   thus waived this defense, and Crest does not object now, because only Terry has replied on
25   Crest’s behalf. ECF No. 174 at 2. The undersigned disagrees that Crest has waived any objection
26   by previously participating in this case; RTUI cites no case law to support the proposition that
27   Crest’s previous actions effect a waiver of the venue provision of Fed. R. Civ. P. 45(d)(2)(B)(i).
28   ////
                                                         2
     Case 2:16-cv-00806-WBS-AC Document 177 Filed 06/08/20 Page 3 of 3

 1   RTUI is, of course, correct that Terry’s objection is not Crest’s objection, and that Crest has
 2   indeed not responded at all to the motion here.
 3          RTUI cites no law supporting the proposition that the court cannot independently enforce
 4   this provision of the Federal Rules of Civil Procedure, or that the venue provision of Fed. R. Civ.
 5   P. 45(d)(2)(B)(i) is waivable. Instead, RTUI points to the Advisory Committee Notes from 2013,
 6   without quoting them. ECF No. 174 at 2-3. Those notes state in relevant part that the 2013
 7   amendments to the Rule “introduce authority in new Rule 45(f) for the court where compliance is
 8   required to transfer a subpoena-related motion to the court where the action is pending on consent
 9   of the person subject to the subpoena or in exceptional circumstances.” RTUI asks this court to
10   find the step of bringing this motion in the proper venue unnecessary on the grounds that the
11   District Court in Nevada would ultimately transfer the motion back to this court. The court
12   declines RTUI’s invitation to take this shortcut and usurp a decision properly belonging in
13   another district The Federal Rules require this motion to have been brought in the district where
14   compliance is required, and any decisions regarding transfer properly belong with that court.
15                                          III. CONCLUSION
16          For the foregoing reasons, defendant’s motion to compel compliance with a third-party
17   subpoena (ECF No. 170) is DENIED.
18   DATED: June 5, 2020
19

20

21

22

23

24

25

26

27

28
                                                        3
